Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Employment Agreement”) is made as of April 9, 2007,
to be effective as of April 9, 2007 (the “Effective Date”), by and among
CLST-NAC, Ltd., formerly known as CellStar, Ltd., a Texas limited partnership
(collectively, the “Company”) and Sherrian Gunn (the “Employee”).

WHEREAS, on March 30, 2007, the Company completed a transaction (the
“Transaction”) that resulted in the sale of substantially all of the assets of
the Company and will result in a subsequent liquidation of the remaining assets
of the Company and its affiliates;

WHEREAS, the Company desires to retain the services of Employee following the
closing of the Transaction;

NOW, THEREFORE, in consideration of the mutual promises and agreements made in
this Employment Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree as follows:

1.                                       Employment.  The Parties acknowledge
that the Company’s employment of Employee constitutes an “at-will” employment
relationship.  Upon the Effective Date, the Company will provide Employee the
opportunity to remain employed by the Company, subject to the terms of this
Employment Agreement, and pay Employee a signing bonus (“Signing Bonus”)
referenced in paragraph 2 below, conditioned on Employee’s execution of a
release agreement in the form attached as Exhibit A (the “Release”).  Employee
will be required to accept a title of officer if one is offered to her, and
shall perform such duties and provide such services as may be reasonably
requested by the Company, on the terms and conditions set forth herein.  The
Company shall name Employee as a beneficiary under all Director and Officers’
liability policies in existence at the Effective Date.  The term of Employee’s
continued employment pursuant to this Employment Agreement shall be twelve (12)
months from the Effective Date (the “Term”).  If the Company wishes to extend
the Term, the Company shall provide Employee thirty (30) days notice prior to
the end of the Term, but both Parties must agree to extend the Term by mutual
written agreement (“Extended Term”).  For purposes of the Completion Bonus, as
defined in paragraph 3 hereto, the Company may only request that Employee agree
to one extension of the Term prior to payment of the Completion Bonus.  Employee
will be paid $13,390.63 per month (“Wages”), in accordance with the Company’s
established payroll practice, through the Term, or Extended Term, and will be
provided paid time off (“PTO”), vacation and holidays normally available to
employees of the Company consistent with the Company’s established policies. 
The Company shall have no obligation to provide Employee with medical benefits. 
Notwithstanding the foregoing, in lieu of any health, dental or vision
insurance, the Company agrees to provide Employee with a benefits allowance (the
“Benefits Allowance”) in the amount of $1,500 per month during the Term of this
Agreement.  Such Benefits Allowance shall be paid monthly on the first of every
month.  Upon the termination of this Agreement without cause by the Company, all
payments of the Benefits


--------------------------------------------------------------------------------


Allowance shall cease and Consultant shall receive a lump sum equivalent to six
(6) months of the Benefits Allowance.

2.                                       Signing Bonus.  The Company will pay
Employee, conditioned on Employee’s execution of this Employment Agreement and
Release referenced in paragraph 1 of this Employment Agreement, a Signing Bonus
in the amount of (a) a lump-sum amount of $64,275, minus required withholdings
and deductions, which is the amount that would be payable to Employee by the
Company as Severance Pay in accordance with the Company’s customary practice in
the event Employee’s employment with the Company had been terminated as a result
of the Transaction; and (b) the amount of PTO the Employee had accrued for the
calendar year 2006, minus required withholdings and deductions.  The Signing
Bonus shall be paid in lieu of any severance obligation that the Company may
have following the termination of Employee’s Term or Extended Term for any
reason, except that Employee shall be entitled to any accrued but unused PTO not
paid pursuant to this Employment Agreement.  The Signing Bonus shall be paid to
Employee within fifteen (15) days following the Employee’s execution of the
Release.

3.                                       Completion Bonus.  Upon completion of
the Term, or any Extended Term, the Company will pay to Employee a bonus in an
amount equal to $257,100, which amount is twelve (12) times the monthly Wages of
Employee pursuant to this Employment Agreement, plus an additional amount
equivalent to two times the amount that is 30% of Employee’s annual salary
pursuant to this Agreement  (the “Completion Bonus”), payable to Employee in a
lump sum amount, minus required withholdings and deductions, conditioned on
Employee’s execution of a supplemental release agreement in the form attached as
Exhibit B (“Supplemental Release”).  If Employee declines to extend the Term and
proper notice has been given by the Company, Employee will forfeit the
Completion Bonus.  Employee is only required to complete one Extended Term in
order to receive the Completion Bonus.  The Completion Bonus shall be paid to
Employee within fifteen (15) days following the Employee’s execution of the
Supplemental Release

4.                                       Termination.  The Term and any Extended
Term may be accelerated and this Employment Agreement and Employee’s employment
terminated by the Company for Cause, or without cause.  At the end of the Term,
or any Extended Term, or sooner if accelerated by the Company, or voluntarily
terminated by Employee prior to expiration of the stated Term, or Extended Term,
Employee’s employment with the Company and this Employment Agreement (except
those post termination obligations set forth in paragraphs 7 and 8 of this
Employment Agreement) will end, which shall be referred to as the “Termination
Date.”

Employee may terminate this Employment Agreement upon sixty (60) days written
notice to the Company.  If Employee terminates this Employment Agreement prior
to the expiration of the Term, or any Extended Term, Employee will no longer be
eligible to receive the Completion Bonus described in paragraph 3 hereof, will
no longer receive Premium Reimbursements referred to in paragraph 1 hereof
beginning with the first day of the month following the date of Termination
Date, and will not be entitled to any compensation other than his or her unpaid
Wages earned through the Termination Date and accrued, unused PTO consistent
with Company policy.

2


--------------------------------------------------------------------------------


The Company may accelerate and terminate this Employment Agreement and
Employee’s termination upon thirty (30) days written notice to the Employee
during the Term or Extended Term.  In the event that this Employment Agreement
and Employee’s employment is terminated by the Company prior to the end of the
Term, or any Extended Term, the Company shall pay Employee for any unpaid Wages
earned through the Termination Date.  In addition, if the Company terminates
this Employment Agreement “without Cause” at any time prior to the end of the
original Term or the Extended Term, the Company shall pay Employee, in a
lump-sum, an amount equal to the remaining Wages that Employee would have earned
had Employee completed the original Term, less required withholdings and
deductions, plus the Completion Bonus, conditioned on Employee’s execution of
the Supplemental Release.  Such payments shall be made to Employee within
fifteen (15) days following Employee’s execution of the Supplemental Release.

5.                                       Change in Control.

a.                                       Definition of Change in Control.  For
purposes of this Agreement, a “Change in Control” shall mean the following:  the
members of the board of directors (the “Board”) of CLST Holdings, Inc., formerly
known as CellStar Corporation (“Parent”) on the date hereof (the “Incumbent
Directors”) cease to be a majority of the members of that Board; provided that
any individual becoming a director subsequent to the date hereof whose election
or nomination for election by the Parent’s stockholders was approved by a
majority of the Incumbent Directors shall be considered an Incumbent Director.

b.                                      Notwithstanding the provisions of
Paragraph 4 (Termination) hereof, during the ninety (90) day period after a
Change in Control, Employee may terminate her employment hereunder for a Change
in Control. In such event and in lieu of any payments that Employee would be
otherwise entitled to receive pursuant to this Agreement, Employer shall pay to
Employee as severance pay and as liquidated damages (because actual damages are
difficult to ascertain), in a lump sum, in cash, within fifteen (15) days after
termination and Employee’s execution of the Supplemental Release, an amount
which is equal to (1) the remaining Wages that Employee would have earned had
Employee completed the original Term or Extended Term, (2) the Completion Bonus,
and (3) six (6) months of the Benefits Allowance, less required withholdings and
deductions; provided, however, that if such payment, either alone or together
with other payments or benefits, either cash or non-cash, that Employee has the
right to receive from the Company, including, but not limited to, accelerated
vesting or payment of any deferred compensation, options, stock appreciation
rights or any benefits payable to Employee under any plan for the benefit of
employees, would constitute an “excess parachute payment” (as defined in Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”)), then such
payment or other benefit shall be reduced to the largest amount that will not
result in receipt by Employee of a parachute payment. The determination of the
amount of the payment described in this Section shall be made by Parent’s
independent auditors.

c.                                       In the event Employee is required to
take steps to enforce the provisions of this Paragraph 5 against the Company,
Parent, or any of their affiliates, Employee shall be entitled to recover from
the Company for all reasonable costs and expenses (including without limitation,
attorneys’ fees) incurred by Employee as a remedy in such action; and such costs
and expenses shall be promptly paid to Employee.

3


--------------------------------------------------------------------------------


6.                                       Cause.  For purposes hereof, “Cause”
shall mean termination because of the Employee’s (i) continued unsatisfactory
performance of or refusal to perform the duties that are assigned to her during
the Term, (ii) engaging in unethical or illegal behavior, (iii) failure to
follow established policies of the Company, (iv) conviction of or entry of a
plea of guilty or nolo contendere to any crime involving moral turpitude or
entry of an order duly issued by any federal or state regulatory agency having
jurisdiction in the matter permanently prohibiting Employee from performing his
or her duties under this Employment Agreement, or (v) any other material breach
of any provision of this Employment Agreement.  In the event Employee’s
employment is terminated for Cause, Employee will no longer be eligible to
receive the Completion Bonus, and will only be entitled to receive the unpaid
Wages earned through the Termination date.

7.                                       Confidentiality Agreement.  Employee
acknowledges and agrees that she is subject to that certain Non-Competition and
Confidentiality Agreement (the “Confidentiality Agreement”) dated April 9, 2007,
between Employee and the Company, and Employee shall continue to be bound by the
terms and conditions of such Confidentiality Agreement

8.                                       Intellectual Property and Works Made
for Hire.  Employee acknowledges and agrees that she is subject to that certain
Agreement Regarding Inventions (the “IP Agreement”) dated April 9, 2007, between
Employee and the Company, and Employee shall continue to be bound by the terms
and conditions of such IP Agreement.

9.                                       Miscellaneous.

a.                                       CellStar’s Remedies.  Employee
acknowledges that the restrictions contained in this Employment Agreement are
reasonable and necessary to protect the Company’s legitimate business interest
and that any violation of this Employment Agreement would result in irreparable
harm to the Company for which there is no adequate remedy at law.   Therefore,
Employee agrees that, in addition to any other remedies available, the Company
shall be entitled to injunctive relief, specific performance, and other
equitable relief to secure the enforcement of this Employment Agreement.

b.                                      Successors and Assigns.  This Employment
Agreement shall bind and inure to the benefit of the parties hereto and their
heirs, successors and assigns.

c.                                       Governing Law.  This Employment
Agreement shall be governed by the laws of the State of Texas, without regard to
conflict of laws principles.   Employee also consents to the personal
jurisdiction of the state and/or federal courts in the State of Texas for any
legal action relating to the Services performed under this Employment Agreement.

d.                                      Entire Agreement and Amendment.  This
document contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior discussions between the parties
with respect to the aforementioned topics.   Any failure to enforce any
provision(s) of this Employment Agreement shall not constitute a waiver thereof
or of any other provision hereof.   If any provision of this Employment
Agreement is deemed void

4


--------------------------------------------------------------------------------


as a matter of law, all remaining provisions will continue in full force and
effect.   This Employment Agreement may not be amended, nor any obligation
waived, except by a writing signed by both parties hereto.

e.                                       Survival of Confidentiality
Obligation.  Notwithstanding any other provision in this Employment Agreement,
Employee’s obligation to hold and keep all Confidential Information confidential
shall survive the expiration or earlier termination of this Employment Agreement
for a period of five (5) years.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
effective as of the 9th day of April, 2007.

CLST-NAC, LTD.

 

EMPLOYEE

 

 

  By:

National Auto Center, Inc.

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

/s/ Michael J. Farrell

 

/s/  Sherrian Gunn

Michael J. Farrell

 

Sherrian Gunn

Chief Executive Officer

 

 

 

 

 

6


--------------------------------------------------------------------------------


EXHIBIT A

GENERAL RELEASE AND SEVERANCE AGREEMENT
(“AGREEMENT”)

For good and valuable consideration, receipt of which is hereby acknowledged,
the parties enter into this General Release and Severance Agreement
(“Agreement”) as follows:

1.                   Parties.  The parties to this Agreement are Sherrian Gunn,
his or her  heirs, spouse, representatives, successors and assigns (hereinafter
referred to collectively as “Employee”), and CLST-NAC, Ltd., formerly known as
CellStar, Ltd., and any of their predecessors, successors, divisions,
subsidiaries, affiliates or related companies, organizations, joint venture
partners, partners, including, their present and former officers, directors,
shareholders, agents, fiduciaries, employees, attorneys, representatives,
successors and assigns (hereinafter referred to collectively as the “Company”).

2.                   Transaction.  The Company is considering a potential
transaction that would result in a sale of substantially all of the assets of
the Company and a subsequent liquidation of the remaining assets of the Company
and its affiliates (“Transaction”).

3.                   Consideration.  In consideration of Employee’s execution of
the Employment Agreement dated April 9, 2007, between Employee and the Company,
this Agreement and release of claims against the Company as described in
Paragraph 4 below, the Company agrees to retain Employee after the Transaction
as an employee of the Company.  Employee will continue to receive his or her
existing base salary for an amount of time provided in the Employment Agreement,
which shall be referred to as the “Term.”  In addition, the Company will pay a
Signing Bonus in the amount of (a) a lump-sum amount of $64,275, minus required
withholdings and deductions, which is the amount that would be payable to
Employee by the Company as Severance Pay in accordance with the Company’s
customary practice in the event Employee’s employment with the Company had been
terminated as a result of the Transaction; and (b) the amount of PTO the
Employee had accrued for the calendar year 2006, minus required withholdings and
deductions (the “Signing Bonus”).  Furthermore, in the event Employee elects to
continue his or her health insurance under any group healthcare plan maintained
by Brightpoint, Inc. or its affiliates, the Company will reimburse Employee
during the Term or Extended Term, as such term is defined in the Employment
Agreement, for such premiums paid by Employee (“Premium Reimbursements”) at the
end of the month.

Employee recognizes and agrees that (i) the payments set forth in this paragraph
exceed the amount to which he/she would otherwise be entitled under applicable
Company policies, (ii) he/she is not entitled to the benefits or payments set
forth in this paragraph, including the Signing Bonus and Premium Reimbursements,
and (iii) will only be eligible for the those benefits and receive the payments
set forth in this paragraph as a condition of signing this Agreement.  The
payments to Employee pursuant to this paragraph constitute full and final

7


--------------------------------------------------------------------------------


resolution of any and all potential claims by employee, whether known or
unknown, as set forth in Paragraph 4 below.

In further consideration of this agreement, Employee will cooperate with the
Company in response to requests for information or assistance by the Company in
connection with any matters relating to or arising out of Employee’s employment
with the Company.  The Company shall reimburse Employee for his/her reasonable,
actual out-of-pocket expenses incurred while providing such assistance, in
accordance with the policies and procedures of the Company.

4.                   Release Of Claims.  In consideration of the Term and/or
Extended Term, payments and promises described in Paragraph 3, Employee, on
behalf of himself/herself, his/her heirs, spouse, representatives, successors
and assigns, hereby releases, discharges, and forever holds the Company harmless
from any and all claims, demands, actions, causes of action, costs, fees,
bonuses, commissions, compensation, severance pay, suits and all liability
whatsoever, whether known or unknown, fixed or contingent, liquidated or
unliquidated, civil or criminal, arising or existing on, or at any time prior
to, and through the date Employee signs this Agreement, as described in
paragraph 3 of this Agreement, except as provided in this Agreement.  Such
released claims include, without limitation, claims relating to or arising out
of (i) Employee’s employment and any employment contract with the Company,
except for the Employment Agreement referenced in paragraph 3 of this Agreement,
(ii) any claim for severance or other compensation, except as set forth in this
Agreement, (iii) Employee’s separation from employment with the Company, (iv)
the Company’s policies, and (iii) all claims known or unknown, through the date
of this Agreement, that could be asserted by Employee against the Company, at
law or equity or sounding in contract (express or implied) or tort, or arising
under any federal, state, or local laws of any jurisdiction that prohibits age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including, without limitation, claims under the Americans with
Disabilities Act (“ADA”), Title VII of the Civil Rights Act of 1964, as amended,
age discrimination claims under the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Rehabilitation Act, the
Family and Medical Leave Act (“FMLA”), the Sarbanes-Oxley Act, the Employee
Polygraph Protection Act, the Uniform Services Employment and Re-employment
Rights Act of 1994, and the Texas Commission on Human Rights Act and any other
federal, state, local or municipal whistleblower protection, discrimination or
anti-retaliation statute or ordinance) or any other federal, state, local or
municipal laws in any jurisdiction, claims arising under the Employee Retirement
Income Security Act (“ERISA”), or any other statutory, contractual or common law
claims.

5.                   No Admission Of Liability This Agreement shall not in any
way be construed as an admission by the Company of any acts of wrongdoing or
violation of any statute, law, or legal right.  Rather, the Company specifically
denies and disclaims that it has any liability to Employee, but is willing to
pay the sum described above at this time to definitively resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.

6.                   No Assignment Of Claims.  Employee represents that he/she
has not transferred or assigned, to any person or entity, any claim involving
the Company, or any portion thereof or interest therein.

8


--------------------------------------------------------------------------------


7.                   Binding Effect Of Agreement.  This Agreement shall be
binding upon the Company and upon Employee and his/her heirs, spouse,
representatives, successors and assigns.

8.                   Controlling Law.  This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Texas.  The
Company and Employee agree that the language in this Agreement shall, in all
cases, be construed as a whole, according to its fair meaning, and not strictly
for, or against, any of the parties.

9.                   Severability.  Should any provision of this Agreement be
declared or determined to be illegal or invalid by any government agency or
court of competent jurisdiction, the validity of the remaining parts, terms or
provisions of this Agreement shall not be affected and such provisions shall
remain in full force and effect.

10.            Entire Agreement.  This Agreement sets forth the entire agreement
between the Parties regarding Employee’s release of claims.  Employee represents
and acknowledges that in executing this Agreement, he/she does not rely, and has
not relied, upon any representation(s) by the Company or its agents except as
expressly contained in this Agreement.

11.            Right To Consult Attorney And Voluntary Nature Of Agreement. 
Employee acknowledges that he/she has had an opportunity to review all aspects
of this Agreement, has been advised to consult with an attorney if he/she
chooses, and has had the opportunity, if he/she so desires, to consult with an
attorney of his/her own choosing regarding the effect of this Agreement. 
Employee further acknowledges that he/she has been given a period of twenty-one
(21) days from April 6, 2007, to review and consider this Agreement before
executing it, and has the right to use as much or as little of the twenty-one
(21) day period as he/she wishes before executing this Agreement.  Employee may
revoke this Agreement within seven (7) days after signing it, in which event
this Agreement and the obligations herein, including the payments set forth in
paragraph 3 of this Agreement, are null and void.  Revocation is only effective
if Employee delivers a written notice of revocation to the Company, c/o Sherrian
Gunn, 601 S. Royal, Coppell, Texas 75019, within seven (7) days after executing
the Agreement.  Employee understands that the Company’s obligations under this
Agreement do not become effective until after the seven-day revocation period
has expired.  Employee represents and agrees that he/she is voluntarily entering
into this Agreement.

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS

[Signature Page Follows]

9


--------------------------------------------------------------------------------


MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS RELEASE AND SEVERANCE AGREEMENT
AND AGREE AND CONSENT TO ALL THE TERMS AND CONDITIONS CONTAINED IN THE
AGREEMENT.

     

EMPLOYEE

 

 

 

 

Dated:    April 9, 2007

/s/ Sherrian Gunn

 

 

 

 

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

Before me, a Notary Public, on this day personally appeared Sherrian Gunn, known
to me to be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he/she executed the same for the purposes and
consideration therein expressed.

Given under my hand and seal this 9th day of April, 2007.

[signature of Notary Public]

 

(SEAL)

Notary Public in and for the State of Texas

10


--------------------------------------------------------------------------------


 

CLST-NAC, LTD.

 

 

 

 By:

National Auto Center, Inc.

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:  April 9, 2007

 By:

/s/ Michael J. Farrell

 

 

 

 

 

 

 

 

 

 

Name: Michael J. Farrell

 

 

 

 

 

 

 

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

STATE OF TEXAS

§

 

 

 

§

 

 

COUNTY OF DALLAS

§

 

 

 

Before me, a Notary Public, on this day personally appeared Michael J. Farrell,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of
National Auto Center, Inc., acting in its capacity as General Partner for
CLST-NAC, Ltd., and that he/she has executed the same on behalf of said entities
for the purposes and consideration therein expressed, and in the capacity
therein stated.

Given under my hand and seal of office this 9th day of April, 2007,

(SEAL)

[Signature of Notary Public]

 

 

Notary Public in and for the State of Texas

 

11


--------------------------------------------------------------------------------